LAWRENCE, Judge,
specially concurring.
I agree that the notice of disciplinary charges which Hargrove alleges that he received is inadequate under due process requirements. However, in response to an order to show cause, the Department of Corrections contended that Hargrove in fact received more extensive notice than he alleges in his petition. Thus, on remand, in my view, the trial court may address this factual dispute in an evidentiary hearing or at trial in determining whether Hargrove received adequate notice.
Hargrove’s allegation that the evidence presented to the disciplinary committee was insufficient to support a finding of guilty is, in my view, without merit. The trial court was fully justified in not granting relief on this basis.